Case 19-00521   Doc 5   Filed 04/27/19   Entered 04/27/19 12:54:57   Desc Main
                           Document      Page 1 of 5
Case 19-00521   Doc 5   Filed 04/27/19   Entered 04/27/19 12:54:57   Desc Main
                           Document      Page 2 of 5
Case 19-00521   Doc 5   Filed 04/27/19   Entered 04/27/19 12:54:57   Desc Main
                           Document      Page 3 of 5
Case 19-00521   Doc 5   Filed 04/27/19   Entered 04/27/19 12:54:57   Desc Main
                           Document      Page 4 of 5
Case 19-00521   Doc 5   Filed 04/27/19   Entered 04/27/19 12:54:57   Desc Main
                           Document      Page 5 of 5
